Filed electronically with the Securities and Exchange Commission on August 20, 2014 File No. 002-21789 File No. 811-01236 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 116 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 116 Deutsche Market Trust (formerly DWS Market Trust) (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) Copy to: David A. Sturms, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 It is proposed that this filing will become effective (check appropriate box): | X | Immediately upon filing pursuant to paragraph (b) | | On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund, a series of the Registrant: · Deutsche Alternative Asset Allocation Fund(formerly DWS Alternative Asset Allocation Fund) — Class A, Class C, Class R, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 14th day of August 2014. DEUTSCHE MARKET TRUST By: Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President August 14, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer August 14, 2014 /s/John W. Ballantine John W. Ballantine* Trustee August 14, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee August 14, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee August 14, 2014 /s/Keith R. Fox Keith R. Fox* Trustee August 14, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee August 14, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee August 14, 2014 /s/Richard J. Herring Richard J. Herring* Trustee August 14, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee August 14, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee August 14, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee August 14, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee August 14, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee August 14, 2014 *By: /s/Caroline Pearson Caroline Pearson ** Chief Legal Officer **Attorney-in-fact pursuant to the powers of attorney that are filed herein. Power of Attorney I, the undersigned Officer of the following investment companies: Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. Deutsche Equity 500 Index Portfolio Deutsche Global High Income Fund, Inc. Deutsche Global/International Fund, Inc. Deutsche High Income Opportunities Fund, Inc. Deutsche High Income Trust Deutsche Income Trust Deutsche Institutional Funds Deutsche International Fund, Inc. Deutsche Investment Trust Deutsche Investments VIT Funds Deutsche Market Trust Deutsche Money Funds DWS Money Market Trust Deutsche Multi-Market Income Trust Deutsche Municipal Income Trust Deutsche Municipal Trust Deutsche Portfolio Trust Deutsche Securities Trust Deutsche State Tax-Free Income Series Deutsche Strategic Income Trust Deutsche Strategic Municipal Income Trust Deutsche Target Date Series Deutsche Target Fund Deutsche Tax Free Trust Deutsche Value Series, Inc. Deutsche Variable Series I Deutsche Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund hereby constitute and appoint Scott D. Hogan, John Millette and Caroline Pearson, and each of them, severally, with full powers of substitution, my true and lawful attorney and agent to execute in my name, place and stead (in such capacity) any and all amendments to enable each Trust or Corporation (collectively, the “Funds”) to comply with the Securities Act of 1933, as amended (the “1933 Act”) and/or the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereof, in connection with the Funds’ Registration Statements on Form N-1A pursuant to the 1933 Act and/or the 1940 Act, together with any and all pre- and post-effective amendments thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as President of the Funds such Registration Statement and any and all such pre- and post-effective amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that each said attorney-in-fact and agent, or substitute or substitutes therefor, shall lawfully do or cause to be done by virtue hereof. This power of attorney is effective for all documents filed on or after August 11, 2014. SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder President July 9, 2014 DEUTSCHE FUNDS BOARD CERTIFICATE OF THE SECRETARY I, John Millette, do hereby certify as follows: 1. That I am the duly elected Secretary of the Funds listed on the attached Appendix A, (each a “Fund,” and each Fund’s underlying portfolios, if applicable, a “Series”); 2. I further certify that the following is a complete and correct copy of resolutions adopted by the members of the Board of Trustees/Directors of the Funds at a meeting duly called, convened and held on November 15, 2013 at which a quorum was present and acting throughout, and that such resolutions have not been amended and are in full force and effect: WHEREAS, the President of the Fund, Brian Binder, desires to execute a Power of Attorney and thereby delegate legal authority to the below-designated individuals to sign Registration Statements, including any amendments, on his behalf: NOW THEREFORE BE IT: RESOLVED, that the following individuals be, and they hereby are, and each of them hereby is, given a Power of Attorney in substantially the form presented to the Board, with such changes as the officers, with the advice of counsel, shall recommend, to sign the Fund’s Registration Statements, including any amendments: Scott Hogan John Millette Caroline Pearson; and FURTHER RESOLVED, that any Registration Statement signed pursuant to such Power of Attorney shall comply with Rule 483 (b) of the Securities Act of 1933 as amended, including, but not limited to the inclusion of: (1) a copy of the authorizing Power of Attorney; and (2) a certified copy of the resolutions of the Board authorizing such delegation as Exhibits thereto. IN WITNESS WHEREOF, I hereunto set my hand this eleventh day of August, 2014. /s/John Millette John Millette Secretary APPENDIX A CASH ACCOUNT TRUST, and its series: Government & Agency Securities Portfolio Tax-Exempt Portfolio CASH MANAGEMENT PORTFOLIO CASH RESERVE FUND, INC., and its series: Prime Series DEUTSCHE EQUITY DEUTSCHE GLOBAL HIGH INCOME FUND, INC. DEUTSCHE GLOBAL/INTERNATIONAL FUND, INC., and its series: Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Global Growth Fund Deutsche Global Infrastructure Fund Deutsche Global Small Cap Fund DEUTSCHE HIGH INCOME OPPORTUNITIES FUND, INC. DEUTSCHE HIGH INCOME TRUST DEUTSCHE INCOME TRUST, and its series: Deutsche Core Fixed Income Fund Deutsche Global High Income Fund Deutsche Global Inflation Fund Deutsche GNMA Fund Deutsche High Income Fund Deutsche Short Duration Fund Deutsche Strategic Government Securities Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund DEUTSCHE INSTITUTIONAL FUNDS, and its series: Deutsche EAFE Equity Index Fund Deutsche Equity 500 Index Fund Deutsche S&P 500 Index Fund Deutsche U.S. Bond Index Fund DEUTSCHE MUNICIPAL TRUST, and its series: Deutsche Managed Municipal Bond Fund Deutsche Short-Term Municipal Bond Fund Deutsche Strategic High Yield Tax-Free Fund DEUTSCHE PORTFOLIO TRUST, and its series: Deutsche Core Plus Income Fund Deutsche Floating Rate Fund DEUTSCHE SECURITIES TRUST, and its series: Deutsche Communications Fund DWS CROCI Sector Opportunities Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Global Real Estate Securities Fund Deutsche Gold & Precious Metals Fund Deutsche Health and Wellness Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche Science and Technology Fund DEUTSCHE STATE TAX-FREE INCOME SERIES, and its series: Deutsche California Tax-Free Income Fund Deutsche Massachusetts Tax-Free Fund Deutsche New York Tax-Free Income Fund DEUTSCHE STRATEGIC INCOME TRUST DEUTSCHE STRATEGIC MUNICIPAL INCOME TRUST DEUTSCHE TARGET DATE SERIES, and its series: Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Deutsche LifeCompass Retirement Fund DEUTSCHE INTERNATIONAL FUND, INC., and its series: Deutsche Emerging Markets Equity Fund Deutsche Global Equity Fund Deutsche International Fund Deutsche International Value Fund Deutsche Latin America Equity Fund Deutsche World Dividend Fund DEUTSCHE INVESTMENT TRUST, and its series: Deutsche Capital Growth Fund Deutsche Core Equity Fund Deutsche Large Cap Focus Growth Fund Deutsche Mid Cap Growth Fund Deutsche Small Cap Core Fund Deutsche Small Cap Growth Fund DEUTSCHE INVESTMENTS VIT FUNDS, and its series: Deutsche Equity 500 Index VIP Deutsche Small Cap Index VIP DEUTSCHE MARKET TRUST, and its series: Deutsche Alternative Asset Allocation Fund Deutsche Diversified Market Neutral Fund Deutsche Global Income Builder Fund Deutsche Select Alternative Allocation Fund Deutsche Strategic Equity Long/Short Fund DEUTSCHE MONEY FUNDS, and its series: Deutsche Money Market Prime Series DWS MONEY MARKET TRUST, and its series Cash Management Fund Cash Reserve Fund Institutional Daily Assets Fund Institutional Deutsche Money Market Series NY Tax Free Money Fund Tax Free Money Fund Investment DEUTSCHE MULTI-MARKET INCOME TRUST DEUTSCHE MUNICIPAL INCOME TRUST DEUTSCHE TARGET FUND, and its series: Deutsche Target 2014 Fund DEUTSCHE TAX FREE TRUST, and its series Deutsche Intermediate Tax/AMT Free Fund DEUTSCHE VALUE SERIES, INC. and its series: Deutsche Equity Dividend Fund Deutsche Large Cap Value Fund Deutsche Mid Cap Value Fund Deutsche Small Cap Value Fund DEUTSCHE VARIABLE SERIES I, and its series Deutsche Bond VIP Deutsche Capital Growth VIP Deutsche Core Equity VIP Deutsche Global Small Cap VIP Deutsche International VIP DEUTSCHE VARIABLE SERIES II, and its series Deutsche Alternative Asset Allocation VIP Deutsche Global Equity VIP Deutsche Global Growth VIP Deutsche Global Income Builder VIP Deutsche Government & Agency Securities VIP Deutsche High Income VIP Deutsche Large Cap Value VIP Deutsche Money Market VIP Deutsche Small Mid Cap Growth VIP Deutsche Small Mid Cap Value VIP Deutsche Unconstrained Income VIP INVESTORS CASH TRUST, and its series: Central Cash Management Fund Deutsche Variable NAV Money Fund Treasury Portfolio TAX-EXEMPT CALIFORNIA MONEY MARKET FUND Power of Attorney We, the undersigned Trustees or Directors, as the case may be, of the following investment companies: Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. Deutsche Equity 500 Index Portfolio Deutsche Global High Income Fund, Inc. Deutsche Global/International Fund, Inc. Deutsche High Income Opportunities Fund, Inc. Deutsche High Income Trust Deutsche Income Trust Deutsche Institutional Funds Deutsche International Fund, Inc. Deutsche Investment Trust Deutsche Investments VIT Funds Deutsche Market Trust Deutsche Money Funds DWS Money Market Trust Deutsche Multi-Market Income Trust Deutsche Municipal Income Trust Deutsche Municipal Trust Deutsche Portfolio Trust Deutsche Securities Trust Deutsche State Tax-Free Income Series Deutsche Strategic Income Trust Deutsche Strategic Municipal Income Trust Deutsche Target Date Series Deutsche Target Fund Deutsche Tax Free Trust Deutsche Value Series, Inc. Deutsche Variable Series I Deutsche Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund hereby constitute and appoint Scott D. Hogan, John Millette and Caroline Pearson, and each of them, severally, with full powers of substitution, or if more than one acts, a majority of them, our true and lawful attorneys and agents to execute in our names, place and stead (in such capacity) any and all amendments to enable each Trust or Corporation (collectively, the “Funds”) to comply with the Securities Act of 1933, as amended (the "1933 Act") and/or theInvestmentCompany Act of 1940, as amended (the "1940 Act"), and any rules, regulations or requirements of the Securities and Exchange Commissionin respectthereof,inconnection with the Funds’ Registration Statements on Form N-1A pursuant to the 1933 Act and/or the 1940 Act,together with any and all pre- and post-effective amendments thereto,including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of theundersigned as a Trustee or Director of a Fund such Registration Statement and any and all such pre- and post-effectiveamendments filed with theSecurities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any otherinstruments or documents relatedthereto, and the undersigneddoes hereby ratify and confirm all that each said attorney-in-fact and agent, or substitute or substitutes therefor, shall lawfully do or cause to be done by virtue hereof. This power of attorney is effective for all documents filed on or after August 11, 2014. SIGNATURE TITLE DATE /s/John W. Ballantine John W. Ballantine Trustee/Director July 9, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr. Trustee/Director July 9, 2014 /s/Dawn-Marie Driscsoll Dawn-Marie Driscoll Trustee/Director July 9, 2014 /s/Keith R. Fox Keith R. Fox Trustee/Director July 9, 2014 /s/Paul K. Freeman Paul K. Freeman Trustee/Director July 9, 2014 /s/Kenneth C.Froewiss Kenneth C. Froewiss Trustee/Director July 9, 2014 /s/Richard J. Herring Richard J. Herring Trustee/Director July 9, 2014 /s/William McClayton William McClayton Trustee/Director July 9, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel Trustee/Director July 9, 2014 /s/William N. Searcy Jr. William N. Searcy, Jr. Trustee/Director July 9, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg Trustee/Director July 9, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth Trustee/Director July 9, 2014 EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
